Title: To Thomas Jefferson from Samuel Broome, 12 October 1803
From: Broome, Samuel
To: Jefferson, Thomas


          
            
              Sir
            
            Greenfield Hill Connecticut Octr. 12th. 1803.
          
          I find by a New Haven paper of the 6th Instant, that Abraham Bishop, is appointed Collector for the Port of New Haven, in this State, no doubt your Excellency has good reasons for giving him the preference, which I conclude will not be permanent, and that another will be Selected more agreeable to the wishes of the Merchants, and all classes of the Citizens of New Haven, I think I know the person, and in that Gentleman, I beleive they would be suited, I took the liberty to apply for the office, and wrote to several of Our first revolutionary Characters, to mention what they knew of Mine, since the year One thousand Seven hundred and Seventy five, and I flattered myself, they would have some weight, and I still flatter myself they have. If there is any Vacancy to be filled, in New York, my Native state, or in any Other of importance I should be happy to fill it, according to the best of my Abilities, having ample Security to offer, for the faithful performance of any trust reposed in me, I was in affluence at the commencement of our late Cruel War, we were forced into, or give up all which is dear to freemen, Liberty, I had thirteen Vessels, with other Valuable property destroyed, by Genls. Gray and Arnold, at Bedford in the Massachusetts Bay and New London in this State, I gave a Currency as far as was in my power to the Continental paper, by which I Suffered greatly, but as it was a means of our Success I am happy, at the same time my finances are so far circumscribed that an office under Government would be convenient and agreeable to me. I am fixed on this Hill four Miles from fairfield and half a Mile from the Post Road. If Circumstances should lead to a Journey in Connecticut, I hope you will honor me with a Visit. The Hon’ble Mr Baldwin can inform you that I can Accommodate a republican President, and to that Gentleman please to be referd, I am with sincere regard, Your Excellencies most
           Obedient Servant
          
            
              Samuel Broome
            
          
        